Case 5:17-cr-00254-RGJ-MLH Document 51 Filed 05/15/20 Page 1 of 2 PageID #: 162



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                 SHREVEPORT DIVISION


 UNITED STATES OF AMERICA                                   CASE NO. 5:17-CR-00254-01

 VERSUS                                                     JUDGE ROBERT G. JAMES

 CHRISTOPHER DE'LANIO TAYLOR (01)                           MAGISTRATE JUDGE HORNSBY


                                            RULING

        On June 27, 2019, the Court received correspondence from Defendant, Christopher

 De’Lanio Taylor, inquiring as to whether he qualifies for relief under the First Step Act of 2018

 (“FSA”). [Doc. No. 46]. On July 1, 2019, the Court received a second letter from Defendant,

 inquiring as to whether he qualifies for relief under either the FSA or the Fair Sentencing Act of

 2010. [Doc. No. 44]. Thereafter, the Court appointed the Office of the Federal Public Defender for

 the Western District of Louisiana to determine whether Defendant might qualify for a reduction of

 sentence pursuant to Section 404 of the FSA. [Doc. No. 45] On April 1, 2020, the Assistant Public

 Defender assigned to this matter was permitted to withdraw. [Doc. No. 50].

        A review of the record reveals on January 12, 2018, Defendant pleaded guilty to Counts 2

 and 3 of an indictment returned on September 28, 2017. [Doc. Nos. 1, 25, 29]. Count 2 charged

 Defendant with Possession with Intent to Distribute 50 grams or more of methamphetamine, in

 violation of 21 U.S.C. § 841(a)(1) and (B)(1)(B)(viii). Count 3 charged Defendant with Possession

 of a Firearm in Furtherance of a Drug Trafficking Crime, in violation of 18 U.S.C. § 924(c)(1)(A).

 [Doc. No. 1]. On April 19, 2018, Defendant was sentenced to a term of imprisonment of 86 months

 on Count 2, and 60 months on Count 3, with the terms of imprisonment to run consecutively. [Doc.

 No. 34].
Case 5:17-cr-00254-RGJ-MLH Document 51 Filed 05/15/20 Page 2 of 2 PageID #: 163



           Section 404 of the FSA permits courts to retroactively lower the sentence of a limited

 number of Defendants who were convicted of certain violations of the Controlled Substances Act

 involving crack cocaine. In order to be eligible for relief under Section 404, a defendant must have

 been sentenced for a “covered offense.” FSA, § 404(b), 132 Stat. 5194, 5222. “[T]he term ‘covered

 offense’ means a violation of a Federal criminal statute, the statutory penalties for which were

 modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed before

 August 3, 2010.” 1 Id. at 404(a). Because Defendant’s offense did not involve crack cocaine, and

 because the offense was committed after August 3, 2010, Defendant is not eligible for relief under

 Section 404 of the FSA.

           Section 403 of the FSA, entitled “Clarification of section 924(c) of title 18, United States

 Code,” made changes to consecutive sentencing on § 924(c) counts, where a defendant was

 convicted of multiple § 924(c) counts in a single prosecution. FSA, § 403, 132 Stat. 5194, 5221-

 22; see also United States v. Davis, 139 S.Ct. 2319, 2324 n.1 (2019). As Defendant was convicted

 on only one count involving § 924(c), section 403 of the FSA is inapplicable to him.

           For the reasons set forth above, Defendant’s motion for a sentence reduction [Doc. Nos.

 44, 46] is DENIED.

           SIGNED this 15th day of May, 2020.




 1
     The Fair Sentencing Act of 2010 modified the penalties for crack cocaine offenses. See 124 Stat. 2372.



                                                  Page 2 of 2
